Title: From James Madison to Congress, 9 March 1816
From: Madison, James
To: Congress


                    
                        
                            March 9th. 1816.
                        
                    
                    I lay before Congress a statement of the Militia of the United States, according to the latest returns received by the Department of War.
                    
                        
                            James Madison
                        
                    
                